DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Request for Continued Examination filed on 10/06/2020. Claims 1, 6-14, 18, and 20-26 are pending in the case. Claims 3 and 4 have been cancelled. Claims 24-26 have been added. Claims 1, 18, and 20 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/06/2020 has been entered.

Response to Arguments
Applicant's prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-14, 18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Baier et al. (U.S. Pat. App. Pub. No. 2009/0089225, hereinafter Baier) in view of Almog (U.S. Pat. App. Pub. No. 2008/0208789, hereinafter Almog).

As to independent claim 1, Baier teaches:
A computing platform, comprising:
at least one processor (“The computer 6312 includes a processing unit 6314, a system memory 6316, and a system bus 6318. The system bus 6318 couples system components including, but not limited to, the system memory 6316 to the processing unit 6314” (paragraph [0179]));
a communication interface communicatively coupled to the at least one processor (“The computer 6312 includes a processing unit 6314, a system memory 6316, and a system bus 6318. The system bus 6318 couples system components including, but not limited to, the system memory 6316 to the processing unit 6314” (paragraph [0179])); and
memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to (“The computer 6312 includes a processing unit 6314, a system memory 6316, and a system bus 6318. The system bus 6318 couples 
receive, via the communication interface, from a first user device, a web page request comprising current web page identification information, new web page identification information, and task identification information (“[The] interface components can include interfaces for receiving user inputs” (paragraph [0088]). “Use of such historical data (which can include cached web pages, cookies, and the like) can facilitate quickly conveying relevant visualizations germane to a set of current conditions that coincide with historical conditions” (paragraph [0074]). “The visualization system 100 can dynamically tailor a visualization experience” (paragraph [0076]). This is to say that as seen in figures 3 and 8, the interface receives a request comprising web pages that includes a task of tailoring the visual system);
identify a task associated with the task identification information (“For example, given a set of ...the system 100 can automatically tune a visualization” (paragraph [0076]). This is a form of identifying the task associated with the tailoring of the visualization, i.e. the task identification information);
receive, from a machine learning server, a current transition cost associated with the task, the current transition cost corresponding to an amount of resources used in transitioning between a current web page associated with the current web page identification information to a new web page associated with the new web page identification information (“Given the determined or inferred state and identified available resources, a determination is made regarding whether or not to transition a visualization session from the current set of 
select, based on the task and the current transition cost, at least one optimization pattern used to optimize the current transition cost (“State identifier 204 can identify or determine available resources” (paragraph [0073]). This has taken place after the context component identified above and utilizes an optimization pattern based on the task and transition cost as seen in figure 2);
responsive to selecting the at least one optimization pattern used to optimize the current transition cost, generate one or more commands directing the machine learning server to execute the at least one optimization pattern used to optimize the current transition cost (“[The] system 100 can automatically tune a visualization to be optimized” (paragraph [0076]). This system includes the machine learning component as disclosed in paragraph [0072] and the generation of commands is well known in the art to be the method of causing a computing system to perform a task);
send, via the communication interface and to the machine learning server, the one or more commands directing the machine learning server to execute the at least one optimization pattern used to optimize the current transition cost (“[The] system 100 can automatically tune a visualization to be optimized” (paragraph [0076]). This system includes the machine learning component as 
calculate, based on a time for the first user device to transition between the current web page to the new web page using the at least one optimization pattern used to optimize the current transition cost executed by the machine learning server, an updated current transition cost (“[Binding] component 1102 to facilitate improved execution time” (paragraph [0090]). “Furthermore, the data can be static or updated dynamically to provide information in real-time as changes or events occur” (paragraph [0067]). “[Down-time],..and requires more time” (paragraph [0146]));
send, via the communication interface and to the machine learning server, the updated current transition cost (“Furthermore, the data can be static or updated dynamically to provide information in real-time as changes or events occur” (paragraph [0067]));
determine, based on the task, a first web page associated with a first link from the new web page and a second web page associated with a second link from the new web page (“Use of such historical data (which can include cached web pages, cookies, and the like)” where in the links are cached webpages associated with the second webpage, which is equivalent to links in that it is a lookup of data stored as a relevant data to a primary data point (paragraph [0074]));
receive, from the machine learning server, a first transition cost associated with an amount of resources used in transitioning between the new web page to the first web page (“Given the determined or inferred state and identified available 
select, based on the task and the first transition cost, at least one optimization pattern used to optimize the first transition cost (“State identifier 204 can identify or determine available resources” (paragraph [0073]). This has taken place after the context component identified above and utilizes an optimization pattern based on the task and transition cost as seen in figure 2);
responsive to selecting the at least one optimization pattern used to optimize the first transition cost, generate one or more commands directing the machine learning server to execute the at least one optimization pattern used to optimize the first transition cost (“[The] system 100 can automatically tune a visualization to be optimized” (paragraph [0076]). This system includes the machine learning component as disclosed in paragraph [0072] and the generation of commands is well known in the art to be the method of causing a computing system to perform a task);
send, via the communication interface and to the machine learning server, the one or more commands directing the machine learning server to execute the at least one optimization pattern used to optimize the first transition cost (“[The] system 100 can automatically tune a visualization to be optimized” (paragraph 
calculate, based on a first time for the first user device to transition between the new web page to the first web page using the at least one optimization pattern used to optimize the first transition cost executed at the machine learning server, an updated first transition cost (“Furthermore, the data can be static or updated dynamically to provide information in real-time as changes or events occur” (paragraph [0067])); and
send, via the communication interface and to the machine learning server, the updated first transition cost (“Furthermore, the data can be static or updated dynamically to provide information in real-time as changes or events occur” (paragraph [0067]))…
the statistical probability being received from the machine learning server (Paragraph 74, it is to be appreciated that trained (explicitly or implicitly) machine learning systems (MLS) can be stored in the data store 110 to facilitate converging on desired or proper visualizations given a set of conditions. Paragraph 145, the AI-based aspects of the invention can be effected via any suitable machine-learning based technique and/or statistical-based techniques and/or probabilistic-based techniques).
While Baier teaches use of historical data (which can include cached web pages, cookies, and the like) (paragraph [0074]), interfaces for receiving user inputs (paragraph [0088]), that the visualization system can dynamically tailor a visualization experience (paragraph [0076]), that the data store can store information such as historical data (paragraph [0087]), and the display component can 
retrieving, from an application server, data associated with the first web page, wherein retrieving the data associated with the first web page from the application server comprises retrieving the data associated with the first web page from the application server using a pre-fetch command; compiling, using a pre-compilation command, the data associated with the first web page;
compiling, using a pre-compilation command, the data associated with the first web page;
after compiling the data associated with the first web page, receiving, from the first user device, a first web page request comprising a request for compiled data associated with the first web page; and
sending, to the first user device, the compiled data associated with the first web page, and
wherein generating the one or more commands directing the machine learning server to execute the at least one optimization pattern used to optimize the first transition cost is based on a statistical probability of receiving the first web page request.
Almog teaches wherein generating the one or more commands directing the machine learning server to execute the at least one optimization pattern used to optimize the first transition cost comprises:
retrieving, from an application server, data associated with the first web page, wherein retrieving the data associated with the first web page from the application server comprises retrieving the data associated with the first web page from the application server using a pre-fetch command; compiling, using a pre-compilation command, the data associated with the first 
compiling, using a pre-compilation command, the data associated with the first web page (Figure 3, boxes 308 to 318);
after compiling the data associated with the first web page, receiving, from the first user device, a first web page request comprising a request for compiled data associated with the first web page (Figure 3, box 320); and
sending, to the first user device, the compiled data associated with the first web page (Figure 3, box 322), and
wherein generating the one or more commands directing the machine learning server to execute the at least one optimization pattern used to optimize the first transition cost is based on a statistical probability of receiving the first web page request (Paragraph 5, predict likely subsequent requests from that client).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the web-based mashup of Baier to include the pre-fetching techniques of Almog to hide the latency and improve performance through prediction (see Baier at paragraph 4).

As to dependent claim 6, Baier further teaches:
determine, based on the first web page and the second web page, a first application server where first data associated with the first web page and data associated with the second web page are stored and a second application server where second data associated with the first 
wherein generating the one or more commands directing the machine learning server to execute the at least one optimization pattern used to optimize the first transition cost comprises: receiving a second web page request associated with the second web page (“Given the determined or inferred state and identified available resources, a determination is made regarding whether or not to transition a visualization session from the current set of resources to another set of resources. This determination can include a utility based analysis that factors cost of making a transition.... As discussed above, Al-based techniques (including machine-learning systems) can be employed in connection with such determination or inference” where the transition in visuals contains the transition in websites related to the webpage requests including the second web page (paragraph [0146]));
after receiving the second web page request, retrieving, from the first application server and using a bundled service call command, the first data associated with the first web page and the data associated with the second web page (“Use of such historical data (which can include cached web pages, cookies, and the like)” where such data is accessed from the server 6220 and the service call command is an inherent command (paragraph [0074]));
after retrieving the first data associated with the first web page, receiving, from the first user device, a second web page request comprising a request for data associated with the first web page (“[The] interface components can include interfaces for receiving user inputs” (paragraph 
sending, to the first user device, the first data associated with the first web page (“Display component 108 can render a display to and/or receive data from a display device or component such as a monitor, television, computer, mobile device, web browser or the like” (paragraph [0067])).

As to dependent claim 7, Baier further teaches:
generating the one or more commands directing the machine learning server to execute the at least one optimization pattern used to optimize the first transition cost further comprises: after receiving the second web page request, retrieving, from the second application server and using a split service call command, the second data associated with the first web page (“Use of such historical data (which can include cached web pages, cookies, and the like)” where such data is accessed from the server 6220 and the service call command is an inherent command, and wherein the second data has been previously identified and is to be retrieved from the second application server (paragraph [0074])); and
sending, to the first user device, the second data associated with the first web page (“Display component 108 can render a display to and/or receive data from a display device or component such as a monitor, television, computer, mobile device, web browser or the like” (paragraph [0067])).

As to dependent claim 8, Baier further teaches:
generate a command directing an-the application server to compress data associated with the new web page using a content compression command to produce compressed data (“In addition to object or information selection... modification of data” such modification of data includes the compression of such data (paragraph [0136]));
send, to the application server, the command (“[The] system 100 can automatically tune a visualization to be optimized” (paragraph [0076]). This system includes the machine learning component as disclosed in paragraph [0072] and the sending of commands is well known in the art to be the method of causing a computing system to perform a task); and
wherein generating the one or more commands directing the machine learning server to execute the at least one optimization pattern used to optimize the current transition cost comprises: retrieving, from the application server, the compressed data associated with the new web page (“Use of such historical data (which can include cached web pages, cookies, and the like)” where such data is accessed previous to the request, i.e. historical, and the application server is the data store (paragraph [0074]));
after retrieving the compressed data, receiving, from the first user device, a new web page request comprising a request for the data associated with the new web page (“[The] interface components can include interfaces for receiving user inputs” (paragraph [0088]). “Use of such historical data (which can include cached web pages, cookies, and the like) can facilitate quickly conveying relevant visualizations germane to a set of current conditions that coincide with historical conditions” (paragraph [0074]). “The visualization system 100 can dynamically tailor a visualization experience” (paragraph [0076]). This is to say that, as seen in figures 3 and 8, the interface receives a request comprising visualization of data from the web page); and
transmitting, to the first user device, the compressed data associated with the new web page (“Display component 108 can render a display to and/or receive data from a display device or component such as a monitor, television, computer, mobile device, web browser or the like” (paragraph [0067])).

As to dependent claim 9, Baier further teaches:
determine, based on the new web page, a first application server where a first image associated with the new web page is stored and a second application server where a second image associated with the new web page is stored (“Computer 6312 can operate in a networked environment using logical connections to one or more remote computers... a server” (paragraph [0185]). In Figure 62, element 6220 and 6230, it is shown that there are server data stores and servers. “The machines 4410 include a respective diagnostic/prognostic component 4432 that provides for collecting and/or generating data relating to historical” which as figure 44 shows is related to the lookup of data via the server data as historical data, e.g. web pages (paragraph [0147]). “The display objects 902 ... images” (paragraph [0088])); and
wherein generating the one or more commands directing the machine learning server to execute the at least one optimization pattern used to optimize the current transition cost comprises: retrieving, from the first application server and the second application server, the first image and the second image (“Given the determined or inferred state and identified available resources, a determination is made regarding whether or not to transition a visualization session from the current set of resources to another set of resources. This determination can include a utility based analysis that factors cost of making a transition.... As discussed above, Al-based techniques (including machine-learning systems) can be employed in connection with such determination or inference” where the transition in visuals contains the 
combining the first image and the second image into a combined image (“The stitching component can dynamically combine multiple images” (paragraph [0091]));
after combining the first image and the second image, receiving, from the first user device, a new web page request comprising a request for the first image and the second image (“[The] interface components can include interfaces for receiving user inputs” (paragraph [0088]). “Use of such historical data (which can include cached web pages, cookies, and the like) can facilitate quickly conveying relevant visualizations germane to a set of current conditions that coincide with historical conditions” (paragraph [0074]). “The visualization system 100 can dynamically tailor a visualization experience” (paragraph [0076]). This is to say that, as seen in figures 3 and 8, the interface receives a request comprising visualization of data from the web page); and
transmitting, to the first user device, the combined image (“Display component 108 can render a display to and/or receive data from a display device or component such as a monitor, television, computer, mobile device, web browser or the like” (paragraph [0067])).

As to dependent claim 10, Baier further teaches:
receive, from the first user device, hardware specifications comprising an amount of computing power associated with the first user device (“The cost can be measured by such factors as the power consumption, computational or bandwidth costs” (paragraph [0073])); and
wherein generating the one or more commands directing the machine learning server to execute the at least one optimization pattern used to optimize the current transition cost comprises: determining, based on the new web page, a first priority associated with the new web page and a second priority associated with the new web page (“[Manner] that 
determining, based on the first priority, the second priority, and the hardware specifications, a first percentage of computing power to perform the first priority and a second percentage of computing power to perform the second priority (“A variety of analytical techniques...probabilistic” wherein the analysis is of the priority and a probabilistic method includes the analysis of percentages of each type (paragraph [0081])); and
transmitting, to the first user device, the first percentage of computing power and the second percentage of computing power (“Furthermore, the data can be static or updated dynamically to provide information in real-time as changes or events occur” (paragraph [0067])).

As to dependent claim 11, Baier further teaches:
receive, via the communication interface, from a second user device, a second user web page request comprising second task identification information (“[The] interface components can include interfaces for receiving user inputs” (paragraph [0088]). “Use of such historical data (which can include cached web pages, cookies, and the like) can facilitate quickly conveying relevant visualizations germane to a set of current conditions that coincide with historical conditions” (paragraph [0074]). “The visualization system 100 can dynamically tailor a visualization experience” (paragraph [0076]). This is to say that as seen in figures 3 and 8, the interface receives a request comprising web pages that includes a task of tailoring the visual system. See figure 32, element 3218, for support that the requests come from multiple independent user devices);
identify, by comparing the task identification information received from the first user device and the second task identification information received from the second user device, the task (“For 
receive, from the machine learning server, the updated current transition cost (“Given the determined or inferred state and identified available resources, a determination is made regarding whether or not to transition a visualization session from the current set of resources to another set of resources. This determination can include a utility based analysis that factors cost of making a transition.... As discussed above, Al-based techniques (including machine-learning systems) can be employed in connection with such determination or inference” where the transition in visuals contains the transition in websites and the inferred state is the updated current transition cost (paragraph [0146]));
select, based on the task and the updated current transition cost, at least one optimization pattern used to optimize the updated current transition cost (“State identifier 204 can identify or determine available resources” (paragraph [0073]). This has taken place after the context component identified above and utilizes an optimization pattern based on the task and transition cost as seen in figure 2);
responsive to selecting the at least one optimization pattern used to optimize the updated current transition cost, generate one or more commands directing the machine learning server to execute the at least one optimization pattern used to optimize the updated current transition cost (“[The] system 100 can automatically tune a visualization to be optimized” (paragraph [0076]). This system includes the machine learning component as disclosed in paragraph [0072] and the generation of commands is well known in the art to be the method of causing a computing system to perform a task);
send, via the communication interface and to the machine learning server, the one or more commands directing the machine learning server to execute the at least one optimization pattern used to optimize the updated current transition cost (“[The] system 100 can automatically tune a visualization to be optimized” (paragraph [0076]). This system includes the machine learning component as disclosed in paragraph [0072] and the sending of commands is well known in the art to be the method of causing a computing system to perform a task);
calculate, based on a second time for the second user device to transition between the current web page to the new web page using the at least one optimization pattern used to optimize the updated current transition cost executed at the machine learning server, a second updated current transition cost (“[Binding] component 1102 to facilitate improved execution time” (paragraph [0090]). “Furthermore, the data can be static or updated dynamically to provide information in real-time as changes or events occur” (paragraph [0067]). “[Down-time],..and requires more time” (paragraph [0146])); and
send, via the communication interface and to the machine learning server, the second updated current transition cost (“Furthermore, the data can be static or updated dynamically to provide information in real-time as changes or events occur” (paragraph [0067])).

As to dependent claim 12, Baier further teaches:
receive, from the machine learning server, the updated first transition cost (“Given the determined or inferred state and identified available resources, a determination is made regarding whether or not to transition a visualization session from the current set of resources to another set of resources. This determination can include a utility based analysis that factors cost of making a transition.... As discussed above, Al-based techniques (including machine-learning systems) can be employed in connection with such determination or inference” where 
select, based on the task and the updated first transition cost, at least one optimization pattern used to optimize the updated first transition cost (“State identifier 204 can identify or determine available resources” (paragraph [0073]). This has taken place after the context component identified above and utilizes an optimization pattern based on the task and transition cost as seen in figure 2);
responsive to selecting the at least one optimization pattern used to optimize the updated first transition cost, generate one or more commands directing the machine learning server to execute the at least one optimization pattern used to optimize the updated first transition cost (“[The] system 100 can automatically tune a visualization to be optimized” (paragraph [0076]). This system includes the machine learning component as disclosed in paragraph [0072] and the generation of commands is well known in the art to be the method of causing a computing system to perform a task);
send, via the communication interface and to the machine learning server, the one or more commands directing the machine learning server to execute the at least one optimization pattern used to optimize the updated first transition cost (“[The] system 100 can automatically tune a visualization to be optimized” (paragraph [0076]). This system includes the machine learning component as disclosed in paragraph [0072] and the sending of commands is well known in the art to be the method of causing a computing system to perform a task);
calculate, based on a third time for the second user device to transition between the new web page to the first web page using the at least one optimization pattern used to optimize the updated first transition cost executed at the machine learning server, a second updated first transition cost (“[Binding] component 1102 to facilitate improved execution time” (paragraph 
send, via the communication interface and to the machine learning server, the second updated first transition cost (“Furthermore, the data can be static or updated dynamically to provide information in real-time as changes or events occur” (paragraph [0067])).

As to dependent claim 13, Baier further teaches: generating the one or more commands directing the machine learning server to execute the at least one optimization pattern used to optimize the updated first transition cost comprises: retrieving, from an-the application server and using a-an additional pre-fetch command, additional data associated with the first web page (“Use of such historical data (which can include cached web pages, cookies, and the like)” where such data is accessed previous to the request, i.e. historical, and the application server is the data store (paragraph [0074])); after retrieving the additional data associated with first web page, receiving, from the second user device, a web page request comprising a request for data associated with the first web page (“[The] interface components can include interfaces for receiving user inputs” (paragraph [0088]). “Use of such historical data (which can include cached web pages, cookies, and the like) can facilitate quickly conveying relevant visualizations germane to a set of current conditions that coincide with historical conditions” (paragraph [0074]). “The visualization system 100 can dynamically tailor a visualization experience” (paragraph [0076]). This is to say that, as seen in figures 3 and 8, the interface receives a request comprising visualization of data from the web page); and sending, to the second user device, the additional data associated with the first web page (“Display component 108 can render a display to and/or receive data from a display device or component such as a monitor, television, computer, mobile device, web browser or the like” (paragraph [0067])).

As to dependent claim 14, Baier further teaches receive, from the machine learning server, a probability corresponding to a statistical probability of receiving the web page request from the second user device (“Inference ... generate a probability distribution” (paragraph [0054]). “For example, based on a user's context and/or historical information a determination or inference can be made” (paragraph [0118])); and wherein generating the one or more commands directing the machine learning server to execute the at least one optimization pattern used to optimize the updated first transition cost is based on the statistical probability of receiving the web page request from the second user device (“The Al-based aspects of the invention can be ... statistical-based techniques and/or probabilistic-based techniques” (paragraph [0145]). The Al-based aspects are the generation of the optimization pattern as disclosed above, thus the probability is the basis for generating the commands).

As to independent claim 18, Baier teaches:
A method, comprising ("Systems and methods are provided that enable various interface applications” (paragraph [0052])):
at a computing platform comprising at least one processor, memory, and a communication interface (“The computer 6312 includes a processing unit 6314, a system memory 6316, and a system bus 6318. The system bus 6318 couples system components including, but not limited to, the system memory 6316 to the processing unit 6314” (paragraph [0179])):
receiving, by the at least one processor, via the communication interface, from a first user device, a web page request comprising current web page identification information, new web page identification information, and task identification information (“[The] interface components can include interfaces for receiving 
identifying, by the at least one processor, a task associated with the task identification information (“For example, given a set of ...the system 100 can automatically tune a visualization” (paragraph [0076]). This is a form of identifying the task associated with the tailoring of the visualization, i.e. the task identification information);
receiving, by the at least one processor, from a machine learning server, a current transition cost associated with the task, the current transition cost corresponding to an amount of resources used in transitioning between a current web page associated with the current web page identification information to a new web page associated with the new web page identification information (“Given the determined or inferred state and identified available resources, a determination is made regarding whether or not to transition a visualization session from the current set of resources to another set of resources. This determination can include a utility based analysis that factors cost of making a transition.... As discussed above, Al-based techniques (including machine-learning systems) can be employed in connection with such 
selecting, by the at least one processor, based on the task and the current transition cost, at least one optimization pattern used to optimize the current transition cost (“State identifier 204 can identify or determine available resources” (paragraph [0073]). This has taken place after the context component identified above and utilizes an optimization pattern based on the task and transition cost as seen in figure 2);
responsive to selecting the at least one optimization pattern used to optimize the current transition cost, generating, by the at least one processor, one or more commands directing the machine learning server to execute the at least one optimization pattern used to optimize the current transition cost (“[The] system 100 can automatically tune a visualization to be optimized” (paragraph [0076]). This system includes the machine learning component as disclosed in paragraph [0072] and the generation of commands is well known in the art to be the method of causing a computing system to perform a task);
sending, by the at least one processor, via the communication interface and to the machine learning server, the one or more commands directing the machine learning server to execute the at least one optimization pattern used to optimize the current transition cost (“[The] system 100 can automatically tune a visualization to be optimized” (paragraph [0076]). This system includes the machine learning component as disclosed in paragraph [0072] and the sending of commands is well known in the art to be the method of causing a computing system to perform a task);
calculating, by the at least one processor, based on a time for the first user device to transition between the current web page to the new web page using the at least one optimization pattern used to optimize the current transition cost executed by the machine learning server, an updated current transition cost (“[Binding] component 1102 to facilitate improved execution time” (paragraph [0090]). “Furthermore, the data can be static or updated dynamically to provide information in real-time as changes or events occur” (paragraph [0067]). “[Down-time],..and requires more time” (paragraph [0146]));
sending, by the at least one processor, via the communication interface and to the machine learning server, the updated current transition cost (“Furthermore, the data can be static or updated dynamically to provide information in real-time as changes or events occur” (paragraph [0067]));
determining, by the at least one processor, based on the task, a first web page associated with a first link from the new web page and a second web page associated with a second link from the new web page (“Use of such historical data (which can include cached web pages, cookies, and the like)” where in the links are cached webpages associated with the second webpage, which is equivalent to links in that it is a lookup of data stored as a relevant data to a primary data point (paragraph [0074]));
receiving, by the at least one processor, from the machine learning server, a first transition cost associated with an amount of resources used in transitioning between the new web page to the first web page (“Given the determined or inferred state and identified available resources, a determination is made 
selecting, by the at least one processor, based on the task and the first transition cost, at least one optimization pattern used to optimize the first transition cost (“State identifier 204 can identify or determine available resources” (paragraph [0073]). This has taken place after the context component identified above and utilizes an optimization pattern based on the task and transition cost as seen in figure 2);
responsive to selecting the at least one optimization pattern used to optimize the first transition cost, generating, by the at least one processor, one or more commands directing the machine learning server to execute the at least one optimization pattern used to optimize the first transition cost (“[The] system 100 can automatically tune a visualization to be optimized” (paragraph [0076]). This system includes the machine learning component as disclosed in paragraph [0072] and the generation of commands is well known in the art to be the method of causing a computing system to perform a task);
sending, by the at least one processor, via the communication interface and to the machine learning server, the one or more commands directing the machine learning server to execute the at least one optimization pattern used to optimize the first transition cost (“[The] system 100 can automatically tune a 
calculating, by the at least one processor, based on a first time for the first user device to transition between the new web page to the first web page using the at least one optimization pattern used to optimize the first transition cost executed at the machine learning server, an updated first transition cost (“Furthermore, the data can be static or updated dynamically to provide information in real-time as changes or events occur” (paragraph [0067])); and
sending, by the at least one processor, via the communication interface and to the machine learning server, the updated first transition cost (“Furthermore, the data can be static or updated dynamically to provide information in real-time as changes or events occur” (paragraph [0067]))… 
the statistical probability being received from the machine learning server (Paragraph 74, it is to be appreciated that trained (explicitly or implicitly) machine learning systems (MLS) can be stored in the data store 110 to facilitate converging on desired or proper visualizations given a set of conditions. Paragraph 145, the AI-based aspects of the invention can be effected via any suitable machine-learning based technique and/or statistical-based techniques and/or probabilistic-based techniques).
While Baier teaches use of historical data (which can include cached web pages, cookies, and the like) (paragraph [0074]), interfaces for receiving user inputs (paragraph [0088]), that the visualization system can dynamically tailor a visualization experience (paragraph [0076]), that the data 
retrieving, from an application server, data associated with the first web page, wherein retrieving the data associated with the first web page from the application server comprises retrieving the data associated with the first web page from the application server using a pre-fetch command; compiling, using a pre-compilation command, the data associated with the first web page;
compiling, using a pre-compilation command, the data associated with the first web page;
after compiling the data associated with the first web page, receiving, from the first user device, a first web page request comprising a request for compiled data associated with the first web page; and
sending, to the first user device, the compiled data associated with the first web page, and
wherein generating the one or more commands directing the machine learning server to execute the at least one optimization pattern used to optimize the first transition cost is based on a statistical probability of receiving the first web page request.
Almog teaches wherein generating the one or more commands directing the machine learning server to execute the at least one optimization pattern used to optimize the first transition cost comprises:
retrieving, from an application server, data associated with the first web page, wherein retrieving the data associated with the first web page from the application server comprises retrieving the data associated with the first web page from the application server using a pre-
compiling, using a pre-compilation command, the data associated with the first web page (Figure 3, boxes 308 to 318);
after compiling the data associated with the first web page, receiving, from the first user device, a first web page request comprising a request for compiled data associated with the first web page (Figure 3, box 320); and
sending, to the first user device, the compiled data associated with the first web page (Figure 3, box 322), and
wherein generating the one or more commands directing the machine learning server to execute the at least one optimization pattern used to optimize the first transition cost is based on a statistical probability of receiving the first web page request (Paragraph 5, predict likely subsequent requests from that client).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the web-based mashup of Baier to include the pre-fetching techniques of Almog to hide the latency and improve performance through prediction (see Baier at paragraph 4).

As to independent claim 20, Baier teaches:
One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, memory, and a communication 
receive, via the communication interface, from a first user device, a web page request comprising current web page identification information, new web page identification information, and task identification information (“[The] interface components can include interfaces for receiving user inputs” (paragraph [0088]). “Use of such historical data (which can include cached web pages, cookies, and the like) can facilitate quickly conveying relevant visualizations germane to a set of current conditions that coincide with historical conditions” (paragraph [0074]). “The visualization system 100 can dynamically tailor a visualization experience” (paragraph [0076]). This is to say that as seen in figures 3 and 8, the interface receives a request comprising web pages that includes a task of tailoring the visual system);
identify a task associated with the task identification information (“For example, given a set of ...the system 100 can automatically tune a visualization” (paragraph [0076]). This is a form of identifying the task associated with the tailoring of the visualization, i.e. the task identification information);
receive, from a machine learning server, a current transition cost associated with the task, the current transition cost corresponding to an amount of resources used in transitioning between a current web page associated with the current web page identification information to a new web page associated with the new web page identification information (“Given the determined or inferred state and identified 
select, based on the task and the current transition cost, at least one optimization pattern used to optimize the current transition cost (“State identifier 204 can identify or determine available resources” (paragraph [0073]). This has taken place after the context component identified above and utilizes an optimization pattern based on the task and transition cost as seen in figure 2);
responsive to selecting the at least one optimization pattern used to optimize the current transition cost, generate one or more commands directing the machine learning server to execute the at least one optimization pattern used to optimize the current transition cost (“[The] system 100 can automatically tune a visualization to be optimized” (paragraph [0076]). This system includes the machine learning component as disclosed in paragraph [0072] and the generation of commands is well known in the art to be the method of causing a computing system to perform a task);
send, via the communication interface and to the machine learning server, the one or more commands directing the machine learning server to execute the at least one optimization pattern used to optimize the current transition cost (“[The] system 100 can automatically tune a visualization to be optimized” (paragraph [0076]). This system includes the machine learning component as disclosed in paragraph [0072] and the 
calculate, based on a time for the first user device to transition between the current web page to the new web page using the at least one optimization pattern used to optimize the current transition cost executed by the machine learning server, an updated current transition cost (“[Binding] component 1102 to facilitate improved execution time” (paragraph [0090]). “Furthermore, the data can be static or updated dynamically to provide information in real-time as changes or events occur” (paragraph [0067]). “[Down-time],..and requires more time” (paragraph [0146]));
send, via the communication interface and to the machine learning server, the updated current transition cost (“Furthermore, the data can be static or updated dynamically to provide information in real-time as changes or events occur” (paragraph [0067]));
determine, based on the task, a first web page associated with a first link from the new web page and a second web page associated with a second link from the new web page (“Use of such historical data (which can include cached web pages, cookies, and the like)” where in the links are cached webpages associated with the second webpage, which is equivalent to links in that it is a lookup of data stored as a relevant data to a primary data point (paragraph [0074]));
receive, from the machine learning server, a first transition cost associated with an amount of resources used in transitioning between the new web page to the first web page (“Given the determined or inferred state and identified available resources, a determination is made regarding whether or not to transition a visualization session from the current set of resources to another set of resources. This determination can include a utility based analysis that factors cost of making a transition.... As discussed 
select, based on the task and the first transition cost, at least one optimization pattern used to optimize the first transition cost (“State identifier 204 can identify or determine available resources” (paragraph [0073]). This has taken place after the context component identified above and utilizes an optimization pattern based on the task and transition cost as seen in figure 2);
responsive to selecting the at least one optimization pattern used to optimize the first transition cost, generate one or more commands directing the machine learning server to execute the at least one optimization pattern used to optimize the first transition cost (“[The] system 100 can automatically tune a visualization to be optimized” (paragraph [0076]). This system includes the machine learning component as disclosed in paragraph [0072] and the generation of commands is well known in the art to be the method of causing a computing system to perform a task);
send, via the communication interface and to the machine learning server, the one or more commands directing the machine learning server to execute the at least one optimization pattern used to optimize the first transition cost (“[The] system 100 can automatically tune a visualization to be optimized” (paragraph [0076]). This system includes the machine learning component as disclosed in paragraph [0072] and the sending of commands is well known in the art to be the method of causing a computing system to perform a task);
calculate, based on a first time for the first user device to transition between the new web page to the first web page using the at least one optimization pattern used to 
send, via the communication interface and to the machine learning server, the updated first transition cost (“Furthermore, the data can be static or updated dynamically to provide information in real-time as changes or events occur” (paragraph [0067]))… 
the statistical probability being received from the machine learning server (Paragraph 74, it is to be appreciated that trained (explicitly or implicitly) machine learning systems (MLS) can be stored in the data store 110 to facilitate converging on desired or proper visualizations given a set of conditions. Paragraph 145, the AI-based aspects of the invention can be effected via any suitable machine-learning based technique and/or statistical-based techniques and/or probabilistic-based techniques).
While Baier teaches use of historical data (which can include cached web pages, cookies, and the like) (paragraph [0074]), interfaces for receiving user inputs (paragraph [0088]), that the visualization system can dynamically tailor a visualization experience (paragraph [0076]), that the data store can store information such as historical data (paragraph [0087]), and the display component can render a display to and/or receive data from a display device or component such as a monitor, television, computer, mobile device, web browser or the like (paragraph [0067]), Baier does not appear to expressly teach wherein generating the one or more commands directing the machine learning server to execute the at least one optimization pattern used to optimize the first transition cost comprises:
retrieving, from an application server, data associated with the first web page, wherein retrieving the data associated with the first web page from the application server comprises retrieving the data associated with the first web page from the application server using a pre-
compiling, using a pre-compilation command, the data associated with the first web page;
after compiling the data associated with the first web page, receiving, from the first user device, a first web page request comprising a request for compiled data associated with the first web page; and
sending, to the first user device, the compiled data associated with the first web page, and
wherein generating the one or more commands directing the machine learning server to execute the at least one optimization pattern used to optimize the first transition cost is based on a statistical probability of receiving the first web page request.
Almog teaches wherein generating the one or more commands directing the machine learning server to execute the at least one optimization pattern used to optimize the first transition cost comprises:
retrieving, from an application server, data associated with the first web page, wherein retrieving the data associated with the first web page from the application server comprises retrieving the data associated with the first web page from the application server using a pre-fetch command; compiling, using a pre-compilation command, the data associated with the first web page (Paragraph 22, for each embedded object, the web server 120 initiates an HTTP request to pre-fetch the object and have it to be served. When the client asks for the embedded object using an HTTP request, the web proxy server responds with an HTTP response containing the pre-fetched object);
compiling, using a pre-compilation command, the data associated with the first web page (Figure 3, boxes 308 to 318);
after compiling the data associated with the first web page, receiving, from the first user device, a first web page request comprising a request for compiled data associated with the first web page (Figure 3, box 320); and
sending, to the first user device, the compiled data associated with the first web page (Figure 3, box 322), and
wherein generating the one or more commands directing the machine learning server to execute the at least one optimization pattern used to optimize the first transition cost is based on a statistical probability of receiving the first web page request (Paragraph 5, predict likely subsequent requests from that client).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the web-based mashup of Baier to include the pre-fetching techniques of Almog to hide the latency and improve performance through prediction (see Baier at paragraph 4).

Claims 21-23 are rejected under 35 U.S.C. § 103 as being unpatentable over Baier in view of Almog and Ghorbani et al. (U.S. Pat. App. Pub. No. 2009/0276764, hereinafter Ghorbani).

As to dependent claim 21, the rejection of claim 1 is incorporated.
Baier as modified by Almog does not appear to expressly teach compiling the data associated with the first web page using the pre-compilation command comprises compiling data associated with one or more servlets or java server pages (JSPs) associated with a new state.
Ghorbani teaches compiling the data associated with the first web page using the pre-compilation command comprises compiling data associated with one or more servlets or java server pages (JSPs) associated with a new state ("The platform specification also defines two types of Web 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the web-based mashup of Baier as modified by Almog to include the adaptive web site framework of Ghorbani to produce a page request into a final page response by considering some or all of the available information (see Ghorbani at paragraph 6).

As to dependent claim 22, the rejection of claim 18 is incorporated.
Baier as modified by Almog does not appear to expressly teach compiling the data associated with the first web page using the pre-compilation command comprises compiling data associated with one or more servlets or java server pages (JSPs) associated with a new state.
Ghorbani teaches compiling the data associated with the first web page using the pre-compilation command comprises compiling data associated with one or more servlets or java server pages (JSPs) associated with a new state ("The platform specification also defines two types of Web component technologies: Java Servlets and JavaServer Pages (JSP pages) technology” (paragraph [0293]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the web-based mashup of Baier as modified by Almog to include the adaptive web site framework of Ghorbani to produce a page request into a final page response by considering some or all of the available information (see Ghorbani at paragraph 6).

As to dependent claim 23, the rejection of claim 20 is incorporated.

Ghorbani teaches compiling the data associated with the first web page using the pre-compilation command comprises compiling data associated with one or more servlets or java server pages (JSPs) associated with a new state ("The platform specification also defines two types of Web component technologies: Java Servlets and JavaServer Pages (JSP pages) technology” (paragraph [0293]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the web-based mashup of Baier as modified by Almog to include the adaptive web site framework of Ghorbani to produce a page request into a final page response by considering some or all of the available information (see Ghorbani at paragraph 6).

Claims 24-26 are rejected under 35 U.S.C. § 103 as being unpatentable over Baier in view of Almog and Lefortier et al. (U.S. Pat. App. Pub. No. 2017/0206274, hereinafter Lefortier).

As to dependent claim 24, the rejection of claim 1 is incorporated.
Baier further teaches generating the one or more commands directing the machine learning server to execute the at least one optimization pattern used to optimize the first transition cost is further based on the amount of resources used in transitioning between the new web page to the first web page being higher than an amount of resources used in transitioning between the new web page to the second web page (“Given the determined or inferred state and identified available resources, a determination is made regarding whether or not to transition a visualization session from the current set of resources to another set of resources. This determination can include a utility based analysis that 
Baier as modified by Almog does not appear to expressly teach the statistical probability of receiving the first web page request is lower than a statistical probability of receiving a second web page request comprising a request for compiled data associated with the second web page.
Lefortier teaches the statistical probability of receiving the first web page request is lower than a statistical probability of receiving a second web page request comprising a request for compiled data associated with the second web page (Paragraph 18, determining a first crawling benefit parameter associated with the first new web page, the first crawling benefit parameter being based on a predicted popularity parameter and a predicted popularity decay parameter of the first new web page; determining a second crawling benefit parameter associated with the second new web page, the second crawling benefit parameter being based on a predicted popularity parameter and a predicted popularity decay parameter of the second new web page; based on the first crawling benefit parameter and the second crawling benefit parameter, determining a crawling order for the first new web page and the second new web page).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the web-based mashup of Baier to include the web-page prioritization techniques of Lefortier to surface pages that are most important (or popular) faster (see Lefortier at paragraph 4).


As to dependent claim 25, the rejection of claim 18 is incorporated.

Baier as modified by Almog does not appear to expressly teach the statistical probability of receiving the first web page request is lower than a statistical probability of receiving a second web page request comprising a request for compiled data associated with the second web page.
Lefortier teaches the statistical probability of receiving the first web page request is lower than a statistical probability of receiving a second web page request comprising a request for compiled data associated with the second web page (Paragraph 18, determining a first crawling benefit parameter associated with the first new web page, the first crawling benefit parameter being based on a predicted popularity parameter and a predicted popularity decay parameter of the first new web page; determining a second crawling benefit parameter associated with the second new web page, the second crawling benefit parameter being based on a predicted popularity parameter and a predicted popularity decay parameter of the second new web page; based on the first crawling benefit parameter and the second crawling benefit parameter, determining a crawling order for the first new web page and the second new web page).



As to dependent claim 26, the rejection of claim 20 is incorporated.
Baier further teaches generating the one or more commands directing the machine learning server to execute the at least one optimization pattern used to optimize the first transition cost is further based on the amount of resources used in transitioning between the new web page to the first web page being higher than an amount of resources used in transitioning between the new web page to the second web page (“Given the determined or inferred state and identified available resources, a determination is made regarding whether or not to transition a visualization session from the current set of resources to another set of resources. This determination can include a utility based analysis that factors cost of making a transition.... As discussed above, Al-based techniques (including machine-learning systems) can be employed in connection with such determination or inference” where the transition in visuals contains the transition in websites (paragraph [0146]).).
Baier as modified by Almog does not appear to expressly teach the statistical probability of receiving the first web page request is lower than a statistical probability of receiving a second web page request comprising a request for compiled data associated with the second web page.
Lefortier teaches the statistical probability of receiving the first web page request is lower than a statistical probability of receiving a second web page request comprising a request for compiled data associated with the second web page (Paragraph 18, determining a first crawling benefit parameter associated with the first new web page, the first crawling benefit parameter being based on a predicted 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the web-based mashup of Baier to include the web-page prioritization techniques of Lefortier to surface pages that are most important (or popular) faster (see Lefortier at paragraph 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/CRG/Examiner, Art Unit 2123

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126